DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 1/27/2022. As directed by the amendment: claims 1, 4-9, 11, 13, 23-30 have been amended, claims 10, 14-19 have been cancelled and new claims 31-34 have been added.  Thus, claims 1-9, 11-13, 20-34 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: first and second “support structure” in claims 1, 28 and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the corresponding structure of each “support structure” includes a first groove and a second groove disposed on opposing ends of the support structure, as described in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, “the guide structure” (listed twice on lines 9 and 10) is unclear as to whether it is the same or different from “a plurality of guide structures” recited earlier on line 3 in the claim
The remaining claims 32-34 are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31 and 33, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamplin et al. (US 2016/0175179).
Regarding claim 31, Pamplin et al. discloses a compression garment 10 (fig. 1, see abstract) configured to be worn on an anatomical feature of a user (fig. 1), the compression garment comprising: 
a flex frame 20 (fig. 3A, see [0012] and [0140]) comprising a plurality of guide structures 21a-j/22a-j (each guide structure  including strut 21 and link 22, e.g. 21c and 22c see fig. 3A-B), each of the plurality of guide structures having an upper channel 28c and lower channel 27c (“groove” refer to a channel”, see [0070]-[0071], “upper groove portion 28c and lower groove portion 27c”, see [0165]) separated by a partition 25c (fig. 3B, “bridge”, see [0167]); wherein the upper channel is configured to be positioned more distally (at top of a portion of a leg, see fig. 2) relative to the anatomical feature compared to the lower channel (at bottom of the portion of the leg, see fig. 2) when the compression garment is worn on the anatomical feature (leg in fig. 2);
a wire 40 comprising shape memory material (fig. 3A, see [0141]), the wire 40 configured to be routed around features of the flex frame 20 (fig. 3A) and through the upper 28c and lower 27c channels of the guide structure (including 21c/22c in fig. 3B) to cross over itself (see wire 40 crossing over itself at links 22a,22b,22c… as shown in fig. 3A), wherein the partition 25c separates portions of the wire disposed through the upper and lower channels (figs. 3A-B); and 
a controller 50 (fig. 1, see abstract and [0143]) configured to apply an electrical current to the wire (see abstract) to generate heat (see [0015] and [0026]), causing the wire to contract such that the flex frame deflects to a shorter length (see [0059] and 
Regarding claim 33,   Pamplin et al. discloses the flex frame comprising a plurality of  spring arms 22b, 22d… (fig. 3B) disposed on opposing sides of the plurality of guide structures (fig. 3B), and wherein the plurality of springs arms are configured to deflect in response to a contraction of the wire (see [0194]-[0195]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 21, 23, 24, 27, 29 and 30, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 2016/0175179).
Regarding claim 20, Pamplin et al. discloses a compression garment 10 (fig. 1, see abstract) configured to be worn on an anatomical feature of a user (fig. 1), the compression garment comprising: 
a plurality of flex frame 20a-20f (figs. 1 and 3A, see [0012] and [0140]) and each of the plurality of flex frame comprising a plurality of guide structures 21a-i/22a-i (each guide structure  including strut 21 and link 22, e.g. 21c and 22c see fig. 3A-B), and each of the plurality of guide structures having an upper channel 28c and lower channel 27c (“upper groove portion 28c and lower groove portion 27c”, see [0165]) separated by a partition 25c (fig. 3B, “bridge”, see [0167] and [0165]), wherein the upper channel is configured to be positioned more distally (at top of a portion of a leg, see fig. 2) relative 
 a plurality of wires 40 (fig. 1) comprising shape memory material (fig. 3A, see [0141]), and configured to be respectively wrapped around features of one of the plurality of flex frames (fig. 3A) and through the upper 28c and lower 27c channels of the plurality of guide structures of the one flex frame to cross over itself in the plurality of guide structures (see wire 40 crossing over itself in plurality of links 22a,22b…22i as shown in fig. 3A), wherein the partitions 25c of the plurality of guide structures configures to electrically isolate the wire from itself as the wire crosses over itself (see figs. 3A-B); and  
a controller 50 (fig. 1, see abstract and [0143]) comprising a microprocessor (see [0128]) configured to apply an electrical current to one wire of the plurality of wires (see abstract) to generate heat (see [0015] and [0026]), causing the one wire to contract such that the corresponding one flex frame of the plurality of flex frames deflects to a shorter length (see [0059] and [0194-[0195]) to apply a compressive force (see abstract) to the anatomical feature of the user to urge a flow of fluids within the anatomical feature (“squeezing fluid from the legs”, see [0021]) when the compression garment is worn by the user, 
Pamplin et al. does not discloses a plurality of microcontrollers. However, Pamplin et al. also teaches that the controller 50 comprising a microprocessor (see [0128]) which can be used to control timing of current applied to the shape memory alloy (see [0061]) and the controller 50 can contain a series of timers 56 (see [0177]). 
Regarding claims 21, 23, 24, 27, 29  and 30,   Pamplin et al. discloses further comprising a plurality of primary straps (“attaching means can include elastic, VELCRO® straps, lacing, or a sleeve of spandex or similar material”, see [0056]) configured to secure the compression garment around the anatomical feature of the user; further comprising a plurality of secondary straps (“fastening strap” as used herein can refer to VELCRO® type fastening straps, elastic straps, or similar straps that are capable of holding the segmented flex frame to the body part”, see [0067]) configured to secure the compression garment around the anatomical feature of the user; further comprising a liner (“optionally include a liner”, see [0069]) disposed between the plurality of flex frames and the anatomical feature of the user; the plurality of microcontrollers are configured to apply electrical current to the plurality of wires in a sequence (“sequenced’ compression therapy, see abstract and [0112]) in a longitudinal direction (fig. 1) of the compression garment to direct a flow of fluid in the anatomical feature (see  [0021], [0143] and [0177]); further comprising backing (see [0069]) disposed on an outer surface of the compression garment, the backing configured to vent heat (“nylon, polyester, cotton, spandex, parachute material, linen, and any 
Claims 22, 25, 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. in view of Sawhney et al. (US 2017/0196347).
Regarding claims 22, 25, 26 and 34, Pamplin et al. does not disclose that the primary straps comprise protrusions configured to break up fibrotic tissue of the user,  wherein protrusions configured to face inward toward the anatomical feature of the user, the protrusions configured to break up fibrotic tissue of the user, or wherein the flex frame comprises protrusions configured to break up fibrotic tissue of the user.
However, Sawhney et al. teaches straps comprising protrusions (“studs”, see figs. 1 and 5, see abstract and [0003]) configured to break up fibrotic tissue of the user (“provide pressure”, see [0003]),  wherein protrusions configured to face inward toward the anatomical feature of the user, the protrusions configured to break up fibrotic tissue of the user (“the plurality of studs are forced against the user's muscles”, see [0015]), or wherein the flex frame 100 comprises protrusions 102 (fig. 2, see [0048]) configured to break up fibrotic tissue of the user (“rigid studs 102 that apply targeted pressure to the shoulder”, see [0048]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Pamplin et al. ‘s reference, such that the primary straps comprise protrusions configured to break up fibrotic tissue of the user,  wherein protrusions configured to face inward toward the anatomical feature of the user, the protrusions configured to break up fibrotic tissue of the user, or wherein the flex frame comprises protrusions, as taught and suggested by Sawhney et al., for the purpose of enhancing circulation  by utilizing studs that are 

Allowable Subject Matter
Claims 1 (interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above) and its dependent claims 2-9 and 11-13 are allowed.
Claims 28 and 32 (interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive for the following reasons
In response to applicant’s remark regarding claim 20 that “As described in at least Paragraphs [0261]-[0265] of the Application, a wire made of shape memory material can be positioned through the upper channel 1244 and the lower channel 1256 and cross over itself in the guide structure 522 such that the partition 1254 electrically isolates the wire from itself as the wire crosses over itself. Pamplin, Sawhney, and the other art of record do not disclose, alone or in combination, such features”, the examiner respectfully disagrees as for the reason set forth in the rejection above, noting 
It is specifically noted that the amended language of the wires each configured “to cross over itself” is interpreted as reasonably broad enough to still be met by the structural recitations within Pamplin (see discussion above in claim 20), and that such would need to be further limited with structural terms to distinguish therefrom.
Therefore, all claimed limitations of claim 20 and of new claim 30 (including similar features) are met by the prior art of Pamplin, as interpreted above in light of the Amendment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785